Case 9:17-cv-01008-GTS-CFH Document 79-3 Filed 08/18/20 Page 1 of 18

UN i68 STATES OISTRICT COURT.
pL

 

MORTHERN OTSTATET OF Nei YORK
| AFFIOAVIT ZN

“L {ROVE WALKER 4 99A5 359 lSurfoRT OF PALUTEE
# iawnt ff | MoTLON For .

 

2 y . -
ae

 

 

 

 

SUMMARY FuDG MENT
~gaainst - ] | ~
__N | i-Cv- (008
JOSEPH BELL UTER; TAME A. 0 GokMmAN:
OOWALO UHLER PAUL fF WODDRUEF. | GTS/ CEH

 

JOAWNE FITCHE TIE; MELISSAA, Cook,

 

Defendants

>| —{ cme ome

 

 

 

 

ST
Coe
To

F OF NEW YORK )
TY fo PRANK LIV) $$.

 

ALT

UN

lV Oo OF MALONE a.

AL, Lyre ne. ida iRec, be ‘} duly Sworn depos ts anol Says Z

 

“Sn,

 

L. Taw the Plarint TH in the ahove- ewntit leol ease, £ make
tars att, vital LA Suppor 1 ot Plamtitt's motion for SU vras

udaewm ew
<f q em

 

A This bs a cil action brova lt under 4a U.S.C, Section 183,

es

for damages based. On G violation of Plantitt's Fouc teenth
Amendwrnt Constitutional Kio tet. The Defendant's has Subjected
Plaintiff. to se al (and S Farticaut har ds lap Wislac ig, I's
(ioerty interest. fb. proce se. rg bt He's being hel AN y
adimmistrative. dub. paces status (Se ki tary CNafinewnbert) uaithouct
vaca tul ceviews, often no reviews at all, or ceviews $o late it
ander Wines the. process and Plant hos been denied tre plocess
to be heard. Then reviews alse Contath false information ond
done ‘na cote, Sham, per funiory, and hyperbole Won nel

 

 

 
Case 9:17-cv-01008-GTS-CFH ‘Document 79-3 Filed 08/18/20 Page 2 of 18

 

3. abe Plainttft's. vertfied Fl eadieg. Decket Number 3 including
the exhibits is aise 4 part ofthis Affidavit,

 

 

The Plaht ft is ent tle to_ Suenwaary fit dgewneuct because

eres are._no duspute A the genuind Nessus of materia! facts,
—The 4 facts cre set out in thi's Natt dow 4,

5, the Planktfe Administ ratlyy, Segqredestion status is define
by Orective 4933 ank 4 mandates Nin Role thet the mmateys in
Ad- Se Status be ceviewea every (20_. doy, and that the
amat CAN wor ite. On 5 te temont Cegar ching the. neeok for
cont ued Ad-Sea Status and thas Vstate ment iw H(t bog. consicler eck
during tire wext scheduled ceview, The rece 449433

_ Sectrn 30.0 Is where this information exist, However, cin
—— April, 9, 2017 this rule will be cewised anol Sechsu 30l.4- oh
_ paoiuld mandate the ceview wil be. ever y 30 hay S (Mi nched.
CExhu ‘hy | ‘t L fiforemention edd Sections of ‘Oirect ve)

 

 

 

 

 

The Plant4t's 3-12- ie A d-Sen epuilews 29s Covnele teal
OV 16-17 an the Winnie Lh vot receave it Unate (amen,
Cayer_& months dated flahw(t's i-30-i7 Ad- “Ses Revikw vous
Completed. ov F-31-17 ond tae Plain; ‘ff hid not recewve +
unt | §-4-17 lovee © months later), Plant's June la, dor
Ad-Se9 revius Completed on 4-25-17 aval the Plant tf did
mot cedewve t unt’l 12-27-17 Cover ( months later), from
§-(2:j@ te 12-21-17 the Plomtff elther recewved over o
yeor of late reviews or _ no sevitios at all, COKE No. 3
Come. IO 14 and Cdl ts 3 and-e alse OKT No Ib exhibt 1)

 

WE On January, 24, 01% the Plamtitt could receive 7 Acl-Sea
reviews ooted 12: (1, 1O-(0-12, [nO 7-17, 1-95-11, |-01- VIG,
(- BI-18, 2-28-18 3-21-14 and 5-2a-18, They are_all | Stamped
_ Up state _ CE. Executive. OF fit. Tan. 22-14 oleh (agitate. Loken
tx¢ facclity receveck tem. T. Plaht tf deductag the. 30 days
allottedt for the. Ad-SeQ review i fe coup | letedt and tHe. tote! Aum ber
of day s the 4 (ate reyews Came ug to 3.4/7 olay 5 thats about 1B years
( OK¢. Vo. 3 Ce Lib, + 4 7)

 

4
Case 9:17-cv-01008-GTS-CFH Document 79-3 Filed 08/18/20 Page 3 of 18

 

6. The Superintendent Male, Actus qave the Pladntift a 5
olay dime-cut of Keeplock time avd 3 months SHU, time
on May, 5,200% Then on. 4 35°04 Ine. gave. tat, Pla mt t£
aS mont SHU bine -cut, Then Our (a-lo the Deeuty

____ Superiatenolent of Secucity 5. Racette gave Plaht ff a @
month Stu tme-cut. Then the Oeduty Suet, of Securty _

eG. Broun. would ave Plaintiff o L waintln S. HL Us time - cut
an _(O-42-i2. Thin he would aive Plamtth a 1 mouth dime-cut
on 4-813. Then ne Would give Plamtft a 2 month time-cur,
ou & -(0-2013., Then he world awe the ClantitF o 1 month
time-cuk SHU, on T-2@- 201%, Ow i-as-90\3 the

Suwerinatemndent Tt. LaValley would ave Plaintiff o 1 mouth
SMU. time-cut, CAtnchddl ExhibM 2 Time-Cut forms }

 

 

|
I
\

 

 

9. The Plahtift jeored 16 “lo in Rook 9 fost-Test ART
Workbook Ass qument an Fale iM Book 3 Post-Test ART
Workbook Assianment. Then the Plawtiff completed the
SHU ART WorRbork Program ceceviny wn averade. evaluation
in all areas CAtachetExbilect 3 ART Forms \)

ia. The Faint tf hid ot Ke. Clinten Cog ectioual Foe {ity

and be sought a transfer from the faci h*ty when We was
eliavhie, Tie Pladntt$ had to file a statd lawsuit becouse

they destroyed Ins property when he accived at the faulty,

Then Plant filed ln Feoltral laosart because. they dened,

the PlatFt access te Inds wvalical beots, they would awe 4
by Pladntie4 after the lawsuit was filed, The Pladtfy
/ requested a CAQ (Cold Altecnatve Diet) oc Kother Olet -
which they dened, The Second Federal lawsuit dealt with
being harassed ancl beso ‘sued a false mis behauior ceporct,
bet placed on a restrdiats woithout dur process , beiy
" Sialectt te Ace Qyate clothe for CE KEEL in teeezing
temiveratwes bro requentibe the Kosher CCAO) Mier.

The!restralnt orders was ols tress (ney because the Plaintiff

Was subvert to le on restraints im the wisit, The Plat ft WS

so dist cod. over His SHuation he accused the acbuinisteation —

3

v

 

 

 

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-3 Filed 08/18/20 Page 4 of 18

 

of employing thas. white cacist savage act boy the administeation
Fo wake, Pits ie a Lika heli The admuisteation
 disaarerta with Plawtift's aschssment. The Plamntt' even went

OM avis it w/it le the nn wmaate +0 administration ¢ lam ob Ae wantea

to flebt, The inmate was separated from the Platte and they

misthRenly didnt have restraints on the Platt! while another

amare Weeds was in the v iskina roomy et there was ino problems
Faw the reskeaints be removed

The Plait? wrote o GeV ANCL rebaes wy > tot.
on the visit ped be proved he poled no treat, They sad tt was

a mustalde ’ and iissy would moke Sure the restraints cemn ined ain n_.
Pladrt HE ‘5 next Visit cundh that's. Larlract they did -The Flatifs would .
he repeated ly Placed ON _A cestraint order lots required fo emai
tn_resteatats inthe exercise area and on the VISE anol the reasons
were not valid + was ecther false information of without due
process, Initially the Plant was placed on a cestramt otder
Vd Clinton foe diot (pavaen more than 74 years eocher, This
restraint order would ‘be duscenténued ih 2008, then the Plawntiff
woul be placed on a cesttainterder on(2 ld -08 fox alledeely Wantd

4, Lioht om the visit, this was dane without « wisbelavioe cepert V
oe Moe precess, This cestcomt order would stay in place for close
twe years before its dis conbnued. Then 2ag-4i the latwtitt
1S placed on a _cestraimt ordes because a lying wwmote tells the
adumin Ut cation Plawt ff ela vs te asscul t Stet, Aga No _
yas behav for report or due prowess. Thin Piantiff have a [ith
tuck plastic (piexdalas) yar £ oc mith ne Share edges or Shar p
pair that he bad undec (ni's foot with over two hunolce cL pounds

 

 

 

 

 

 

ow antl + didat cut W's foot ov scratch st The Oey uty
Sue ros nten dent ot Secuc Ay S. AcoDn one Super ne tendenrt ‘Lalla ley

Aacknauiledgs, (ts a pledigls wircor, Rut on |2-do-() the -

Pianrtilf Vib ahen a restart order for the plashe (piexig las }

miltrot and.” given a mis behavior report, for Aa. aS yal a

with Share edves and te Plant was reeurr er to comam _

br _vestramets Vin freeing temperatures in the exercise aren.

( Okt Ua, 3 Exh ub it 3 transfer request: Attach ead frook ot lawsuits .

une Claims | Oee. S$, brow pn Mewme's , restearnt orders, gc ivan ered,
vilcture ot uleaporn , mamatd tWamnsfec histor y Exhrint 1)

iy
Case 9:17-cv-01008-GTS-CFH Document 79-3 Filed 08/18/20 Page 5 of 18

th tin _l [Ale Tuckey Thomas J. Me Ave, aranteok er celderecy ce
iv iancet ae in Orvitlson_v. Cowal in uy Stal. 420 f Jupp FoF
CWO. Mit, 19%) for the inmate. Veda sub ected te fradequate
Clothing in cree dias tog the writer maths at Clinton
Coteadhenal Faciity. LhyYSNeubha cequireadl the fact lit y te pravide
thet tomate. feng fons , wee adda nate Clothing. Tn 200% Clinton
deci'des to dik cond ns ue. the. lows | iawn onc Sun eet Pl omt4e te
tre exact Same consh tutional Yyioletions Tudpe Mc Avo y ale enaly
culed. Plus, the Plawt4yT added on abditiswal vislation wl!
tne restrasats_ leika on olucr xeccse and i led a Prelioninary.
___ Tu janctidin, Knouailng foc_a fad+ there was only two possible
CUTLOMLS anol, +hoWN (5-4 Win Or A transfer te cunder ft woot,
Being the. Pla dati tt never hoe a 1s fa iM AWy motiean We broughtforl, _
oe fate, Luclge Me Avoy (YA F.3¢. 03, Tok Supe $57, Vo F, Supe del,
112 ESupe o O55, ULES Supp: G4 (a and ete., ancl the Lue toll tre
Pont he should have eco tol Hae cheats 0% palty WN lars Feolesa|
Sentenc ing the. Platntft was almost cestarn "he would gest a
transfoN and that's exact ly what ha pee. The Plaiti'f was
__ transferred. te Upstate Covrectioval Facihty. on Mare 4 dolY

 

 

 

 

 

 

Ard March, 21, 204. the Avy ruled the issue Moot. The “Plalat 44
So na. pps fist to CECEIVE téans fer, he & didn't even apptal | the
__ odectSion fXe the 5 YRS. almost that the * lavabite i2.as Sub Ret te the
_ inadequate clot iy, 14 shoul alse be noted tut Upstate Temovedl
the cestramt order aun eal {ately even ith a fewilous So-called,

____ Wedpo CAttached Exhibit 5 Tuolme Me Avey
—hediten El Cheat —

 

 

stad ag: Ja Kee has proven hs alos ie ic ne nt ar Seg Revities
and nN manieulate nis enviconment, he pocpesefully obtained or cr ented
a Wtaedy) in February, Loy, pike stil at Cliaton! Correctional Fac.i! lity
attee ht found out he_ Was Lealeg dransferced 4 Upstectt Corrections |
Fact li ty, He Kweu possess (on of Nuch Contraband would result in
alee Th oliscie lwary action ano believed. that fs would cause hs
teansfer_to be Cancelled." The alovious evidence of this false

Stotewant tin_ Pi aint £4'S Ad- 284 Review is the facts 1 in_thi's Affidaw t
in. Niumbtes 10 and if along Dibh. the. E xb ‘bats, Lo addition to

 

2
Case 9:17-cv-01008-GTS-CFH Document 79-3 Filed 08/18/20 Page 6 of 18

 

the ala as to PlantfF bel Leviin§ that a transfer would be stopped.

if the, Plaiwitf acquired a teN iT for a L2ecponr i's wat only
ale. + calls foc someone to bt a mink ceader as to what T foe. (eved.
The Pact beiva the Plaktt{ boel a WRA Pon Chnic 9 bine lt iin
(rreen Haein arou was transferred to (rceat jes, lous the same. hay.
The Flant€f also Witness numerous muastes in SHU. over the _
decade be has bern in 5H transferred with weapon charges
and other Char gra, There mink ceneding alboili ty conteadict facts’ well
documented. AS fac @ds trying +. non pu | late, Hehe system by
ACBUIrIn9 atieKet on puc eo t_te Stay a te Clinten ime ly the Plott
se wontal health mmate one that de hioecately catches fick ers , one
thot's insttutionalized and [ike being in a CAI period. The
Plaintiff boss never been ono mento lealth cast (pad, thre aula ttt
7 not (ke acquiring tickets and eet the ticket bre acquired.
an Article 7 proctedina and the Hiket self states tre Plant

 

 

q

 

 

 

 

Soug lat favorable trentiment, ime lyse he don't want _o Leker:
The ken the Plaintiff Kintud. he Wor. being Fennsferreoh iS. _also Cn,

 

Te because of Plot tts secucty Classifreahon and CMe -

(centro monitor vg cast.) Desia rifaton +e flan t tf iS not net's Fiod

 

tn adVan® wohen Weis henry Yransferred out the facility for

 

 

any Ceason, The OOCCS CE RT Security staf move Platte.
So the wholt Stetemeut_(s void of any teuth. Furthermore,

 

when _t Oefercants was as Keal if this state w ent was trukr
_ amk why (ts Stated in Plame's Ad-Seq review, they ue

 Segcegation Status, (OKL No. 21 Exbib!t lo. Gn 10-17, Exh. J -o7-1 7, 2517

 

 

“they Deny Kviovol edge or information with whirl to res Po

or Sue ly’ “they haut no Such Knowledoe."” Yet, t's false. Stat Lemenrt
(S tar bos fee Clewin ing flaw P lavintNXCF monies lates the system

oc iS G& wanton lator i in_ were. than half of the: fidse reviews The
whole, false stat ement ape tars wultiele tees tin Pion tts Ac& Seq

 

 

eviews, it's im the (2a- (1S. 2-1G-l@ -@-12-i7, jl-O7-17, anced 2

(f.-03-17 Ad-Seq reviews , Ws one thas Kno vied e,,o¢ Loeumenta tien
Srey) evi'denc®. ta Sugeort the Sdodewiet: yet, it's repeatedly berg
seal as a reason to retain Pladntiff in ' Aduamstratue |

 

Riche Exh. G mi yhehayior Repost far 4-15 and a7 llen Ie reves, $e, carity Class MHlesthov, Ah bet

and CWC documents , avd all of the. Defendants ietecregador ts #7 li
OK. Wo. 3 3] Exhily +t 3 Acd- See Statewen ts ),

 

 

C@
Case 9:17-cv-01008-GTS-CFH Document 79-3 Filed 08/18/20 Page 7 of 18

 

 

 

_ the Oilfeadank cceated a fale ctotement sa Plalnh F's
AL Seq cemews Stott ing +{rot the Picitiff stated he assaul (ted
thre Neputy Superintendent of Secuccty fer Mo cessoun that the
Plaints ff / WS. just iM_A State of blinl cage. This state men¥
i. a uspo Le Nand exist ih Plot ft's Vya-4- = (5 f-A5-1G, Sil

- 94 te, 1238-11, @-16- 17, UT 17 andl 12°05-19 Ad-<eq
ne 5 Variations of this Teal would, exist 7 im all ‘Ele
Ad- ai Reviews stating without prevecation, or extreme. an yer
(te supe ort a stake of rage). The Defendants would even
eek the Plaats cf dorhousteet eal sigalticomt ange; adh demonstrator

Cage Gay Ins that pe would hove. assaulted the OSs Vf given

Lyd ogee cNen ty because the Department did't send ki;
beviews 2°38-1F oh

praperky out _at the Ore partments 2x pimct Ad-Sea 38

'S - 1g ih, The. Flarntift! would be cot er cook +e aS neredictable inaseg
on the false cloim assaulted staff for no ceagon ma (3 [rival Page. The
Plaht4f 5 accused of disp lay lag Loge when he alow’ get to bect ve
utants, They never darter any specitid acts, ke cals (est ls Vorer |
being verla lly abusive or Wn kine ov theo wing auythive. The Def: of
Seeur hy Stately the Cage (5 gsubbe t5 Something LY can See tn
Plank £E eventhauel the Plant rautetae a “pec tently noe wo.|

anal cespect{| da mana, All this iS createdk ¢ QUA false, Nar colwe,
that. the Piatt, £E Saal tla's . No ont Cav product av document
_ tant states that nor old ony of the Oetendlarts claim the Plante
talel bam thot, in fact when dre Plant if aSkod the Defendants
in Eber intecreqatery if cts teube that Pla htrftt attacked - te
(0:5.5.1n Greenhaven foc ve cerson in 4 bind cape, All the. —_
: Defendants States, they clont Know exattly what PI watFe is. as kv
Cyed, ts tin numecoiss Ad: 524 reviews), they Char tty dont Know ley

 

 

 

 

 

 

Es in the. Ad-Se9 Review) Nand con't hve no documentation te suppoet
The analy exttotion ‘s 0.5.5. Woodruts who states he has
ope work! from Greanhaven that -stotes Plant? attackeal vorthout
pcovacation Ufor ro coger) but he wot Sure who weoty. ae Te
pa ecwork Th’ stefement Pas iver cesporded to in aay Ad- Sea. Sto temtnt
WMeanvtile. dher e's ome lt documentation, To - from Forts, Court
Oocuments anol the. Plaintiff's Ci stotements thot indla'cote. the.
Plantift attacked, the OSS. in retehation for him allyvoing the.

Correctional OFFLYS t assault the. mushias, harass and de ppress

in .

 
Case 9:17-cv-01008-GTS-CFH Document 79-3 Filed 08/18/20 Page 8 of 18

and take things aivay from the ysis, the Plait tf expressed
Cegeet ond. elained’ he no longer use Violence to resolve Wis issues,
_+bak be EXE to5 oi whic whe. has demonstrated or over a decade,
Th. biatrnt Lie about the. Plott wanted te assault the
« DS.S. berause the aduuinistcatian clid not send out bis propanty
ot their: exPUnSe if Casi ‘ty Show to b& ‘We, For starters 4 was!

 

 

 

tne OSS, who extended the Platntitl aA Cac tes y that he dio
rot have te wlralel allowed the Pl ante = to succes Stull lly Send out
(ni's erepucty. ‘The 05% eedeutt foi the Plat? ‘thot be
would. allew the Ploint: ££ te 5 enh , out lars property on the viet
but 1f Wis vistter Lido 't get lAi's pro ety it would be destroyed
because. it's vot qe to pe restored th Storage, anol, the. dispose.
form tt. Plate % Signed. Stoteol: The (+e will be held a
Woorim of 1d days Prndelny arcival of a visitor, Cirele. your

Secon Chore for disposition in CASt vis ‘tor: alo es uot Come or Alley
item, Donate, to Chay ita ble. or

 

 

 

 

 

eg. Ov Destroy at Pour lity, The
Plantes dows her Came te she Inn from Vicauln' en 3-tl- -U).

bint focaot te pick we Plawhtt's property, Tike. DSs extenccedt, the
Plant wt & courtesy 't to get another Visit and toid fre, Visi ee
Coom te vot destroy las Nproperty because the [4 hays lase

“the. Pla dt i IC¢ brovch Var’ lbvother Come, §e2. lim on -4- iT, ult

the visiting room did wot ae tHe Piosttt4 5 brother Ini 5 property,
So the 0. SS \e tole the Vis dng form to 9 Ve, " lam ti L4£'5 lrothex |

# la nti KEE proper ty and clo not desta! it. Then Flavaty €£'s
brother came on tre wet on 4-23-1127 and cectived all of
Points F.05 prope ty, T che Fl lant 4 Was teuly aporec 1.t' ye. for
Fhe 08S tovalve nent dealing with # jas hte: pre pecty andl Hon hea,
lnm tnwhtel Tve dane. an “A UMUCOWS otLas lens ‘When be has
resolved or address eal: (SSUCS erestnted te_latm, and ne en tin

acknowleolges Has Indwselt. Also, all the Hefendants ackwowl ied

 

 

 

__ if Pi lan LLANE tay ert ened to aac tat € law woirlel oe, issued o, »

pris oe ayi'or report ain tee pss States lal. Plank rf bas been

at Upstate. Corcectioval Facil iby ne bas never threatened to

ass oul ¥ Cor cecttoual Stafi , wer ne Ploaltilf ever been issued _

a. mk heavier report foc Sugh an ae _
“the found oven of all these false statements in Plain Ltt 5

ack" 509 reviews Stem from the We, the #labtitf sack

 

3
Case 9:17-cv-01008-GTS-CFH Document 79-3 Filed 08/18/20 Page 9 of 18

 

he assaulted the 0S3 in Greentaven for no cegsen in 2.

lbtiud rage, meoanwhi alt the hefeadants ackaowledge +f ihe Plewt ff

dinrestened © cercectonal Staff po would in inv. lope din SSUEA A Misha havier

oe __v ego ort an OSS : &S, States t| laind| ff i aint} taresteneck io ina wn wm Correct isnal L Groce

A ROLF COKE No. 31 Exhibit G 7 avd 1: OKt Uo. [4 Motlon—-
to Dismiss for fai ( ure to State, an Calan page 13 Attaclved | Exhibe
7, 92° 1G I-50-1E Reviews, Visi tung Leg , 1 ousyeos al form fac Froperty,

“Plante $s | 3-26-4014 Ad- Seg Review ok Attached _Exhsbi ‘fe fo. _
__ tte ron rato (25 HIG. Ad: bey Qevie? Hl 1 dete Ib: OKu Vole Exhibit 3-[1-17 Ad- sea ‘beview )

4. The F leat F4 nguiced Aba: ut several things Hats wmoacthul
on _Wis Ad-Sea Hktus and it poas never Responded’ 4p,
Plawiift's Ad seq aus ane ignored 4 0c the. (5S ues was
panos fre years then when y sven a respons. it_upas
(Ma des uate. The Plavotift AdNSe9 revitws! was untimely,
oc Al dint exist at all. The Plain tt, sought to understand
wohy be received 1 Adk- Seq reviews dated Lanuacy  o 2A 901
ond If ther was « ust fable CEASON according Oirectve 4433,
(A Ploank. tt 4 intercogutor es alt the Defendants exyoressed aby
dow't Knoia _tohy he. ceceved 9 reviews at one time and cthey!
clowt Know 1f the Drceth. Supports that, In addthen te tha
The flaunt expounded Upon te ddetay' in W's Ak- Seg 6 tetement
~ and the Oefendolts never cespon hed te it tn their pespense at all,
(OK. 21 Mo. Exhibit % Attached Exhibit 3 2-26-2014 Ad- “$29 Rev ew

Cx ibs + @ Intevroqatar ies J
NI

 

 

ns

 

 

15. The. Plaiwtiff is Subject to an illeaa| cell shield, the Plavatitt $
Ad: Sep Statement in cblahon to it Wxs_ been compler ly igroced
more than ont occasion, The OSS admits becuse there are
iam ates at upstate Corcechonal factl ity Wl act unculy onde
Unftontre lable & the SAU. they Keelo the plexial aS on the. cell
doors te protect the corret tional stott ano nucses “frown avivy
joerding thrown on them. Oicectwe 143% hich Gover celbsbie as
bn. CE|Poboors states at Section _305.5(A) “In Hose tu cells that,
ha ouly ant solid door, the fied Vision ponelS pill be marten

ith ble Sali metal batels _coverines M_ane “opened. position, unless
-" deprivation erdec 1 s_issued Nhe O55 Lm pes vg aA_C#e| Shveld

1

 

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-3 Filed 08/18/20 Page 10 of 18

 

 

On inmotes without a cdeerivaton order, (S Unconstitutional ounh
a [4% Amendment Coustrtutonal Violation, Plaintct 1s beica olePe Ved
clue Process it's a_lhecty inter est violation, (he Super mene ewt
Defendant (Ahler clawns Section 1 Operations LF) soverns Expancbed
Vision pants at Ukestote in Bicectve 4433: the pro ole am woth ths
Clan '5 the Seccetucy of State states there 13 no Such Section
HHnrat's a part of Directive 4433, However, 4933 Section 305.5 (a)
(Sa partiof the O«ective , ch not berg como ied wt.
COKE No. 31 Exlibit 3 Plaitift's 4-1MI@ and T-4-1G Ad Sey
Reviews Attached Exiibt 1 05S Ackuussions and kesponses

 

Un ler's “AE L dow tt and Secretary of State), , |
(e. The Plankst ceguested to Anow for years whet he could do

to be ceteased from Ad-Seq and this vequest to Knew what he

could do was jqnored foN years , Then when (t was finally

addressed in Plainhtf's (9-09-19 Ad-5eq Revita he eecewes

Estates “the Committee. recommends that inmate

 

 

 

 

 

 

Walker speak with (as offenoler Relabilrtetion Coordinator about.

 

Ahot os thus fac not “been demonstrated. Thére 1§ no formula

heind adder tothe wait ist for the ART and ASAT workbook
Drodvas - Proiramutwag May better prepare tamate WalKer ‘for ;
buehtual trans Nien te & less cestrictvt enviroment.” Plawnti tt 5
1-[@- 2014 States." Lnyate (Walker Keeps bis cell ta good order
and malaterns qood personal hygiene. lumate (JalKer™ has had
mointaed appropiate belwviorand if (5 ceporteok thot he continues

roth Ins selfestuplies OWH staff anc medical raised no Concerns -

du tng this peport period Tnmate. Walker's interachons with
Stok Nace appropiate, Tuwate (Walker i5 currently a FIMS
lovel (ll, Lumate (Walker utilizes lis phone anol wiitateon
primiieges. Wis lest visitor loeywa on Luly, 4, 2018. He Suceesstully
“bomplotedl the ART work bdok program on 5-19-2014, He ’
“cominues to particieate in Cell Stud, But in Plant tf 5
(2-17-19 AdiSeq Review it states: “Release from Ad-Seq for
inureate (Waller doill reauwe a _level-of ums ity anc remorse.

 

 

 

ar benclamark fer Such a demonstration - ouly personal qire wt
This a high bar te Leman for release trom Ad* Sem, buct
the. cost of an untimely release could be the [wes of other

iD

 
Case 9:17-cv-01008-GTS-CFH Document 79-3 Filed 08/18/20 Page 11 of 18

 

Inyantes or Coprethoual State. Chile the commer recoyuzes
the Conundrum uaherent in requiring a demonstrotion oN ar owt
and vow-vislent ploblen- solving while continu admiaiteatve
searegetion due to the Mok of Violence mberent im te. subject,
ol ee Unable to recommend Steo-down to a less restrict
environment, (ORE No. 31 Exhibvt 7 id-4-it Ad-Se7 Rev lew,
Attached Exhibit 10 wo 11 a0l4 and 7-10-9014 AdeSeq Rew}

 

 

 

 

i Lhe Defendants claim the Plahttt sought te obtain A _WIRAPON
te Stay at Clinton anh he be heved iN WeAeor would Stop A transhc,
ioas frst addressed by Platt? wn Wis W-4-l@ Ad-Seq Reyrers
Flatement. The facts setfarth twas _o blatant bie; yet “th oo
Defendants never responder to i+, but they continued to State. a
the Nor Ad-Se4 Rev'ew as_AaA Pact and las.''s to Leto # harlot FF

“in Ad-S29 poled isin the UT 17 and (2-5-2017 Ade Seq Reviews
in_t's entirety then 4 would exist in part in numerous Ad-Se9

— Reineess. foc Pears Claim wae Plant ft manipulates the. sys tem
and Clams Similar +o that, (OKT. Vo, 3 -Exlvbit 3 7-4-1e Ad-Sey

State wemt) Exhibit 7-114 and (9-5-2011 Ad-Seg Revilesos)

 

 

(8. The PlaktFt i's wauslim and addressed AK desire +, be able
to practice A's coliqtous belies while im Ad-Seq ly bering able
to‘ fisten tea ore-Yecorded Kbutbah dure ng STumuah Service.
Pladntist's ceguest reasonable and orth the reals of the
adminiitrotieu ability te accomapate flantitt’s constitutersl
cvoht This issue's Stated in Plointyf's “Y- (2-16 anol F-4-I@
AX- Seo Statements, but the Oefenolonts has never addcessea
the _tsNue (OKt Mo. 3) Exbvbtt 3 41d te andl 7-4-ib Ad-Sem |
Statements J. . So -

a

 

 

 

 

 

 

 

 

 

(4. the Planttt vocote complants based on Neterdant Fitchette
denyiha Plahtl access te the Court by way of dena Plaihtt
lead [Nespres for this case, and bos even fikd mohond based
ow the Issue The Defendants nevec_cesponded te Plants
igsue_in there review responses LORT Uo 3i! cxbibt 7 Ad-Seg
Sdatemeuk 1-b-20I8 anh [-2G- (1); Exhibit 7 3-13-2014 _
Ad- sey Statement)

 

[|
Case 9:17-cv-01008-GTS-CFH Document 79-3 Filed 08/18/20 Page 12 of 18

 

 

 

 

90, The Plantes recewed Ad-Sea Kevieros almost o year later

 

 

 

» |

“tawltela Stated Plalotift theeatthed to assault the 05.5.
The Plavatiff then exeounded on facts ihwhich ey posed, _
| thot Statement te ioe by blawtant he in b's Z-13-19' Ad-Sen
oStatdement, The 3-he- 201% Ad- Ser Revitio pould y
acknowledae the previous statements in Plaintiff's February,
29 Aol$ and! May, 34,4018 Ad~Seq Reviews fo be a he statihy.
« Tamate. walleur wrote a later dated March '3 4014, He N
feels that toe prior reviews mabcharacterized his tee lias
foward the Oepudy Supecintendent for Security. He. pares 19)
he (kes and alooreci'ates the 58 fp always dir yb te do
the craht third! ane would vot want te hurt /Mparre. hile _h
AY a av, Trmxte Walker notes that he pectecs fo fight with
AY “bra and pen novo that’s way oaly toeapon,” USkt No,
3 Exhihit 7. 2) oe-20l” and 5-29-2019 Ader Reyitias )
a  Eyhvbit 9 Platts 3-13-14 Ad. -Ses Ctotoment

ayo. 3-42-3014 Ad Seg Ke yiew Attached aS Exibit {1 (Se#7)

 

neem me

 

 

Qh The Plawhtt Was. numerous Wealth (SSUuRS , his frealth ans
~~ detecioated, over the 20 years in SHU, nis mune. Sys tenn
has coeavened., ns aninon has weakened y's chromic Plan tac
Fascvitrs bas required lum 4> wear medyeal boots for Ins
feet , he hAS Sevan e. thternal hemerrhovas , and, he has -_

— agastrotn testvoal problems. The Plat (FE bas addressed these
Wealth iseues im cleta'l and Avsplay patience M Sseck iy
assistance eink. cousi'deratid a ftom, te. Ad-Ser comm (ede.
as te how the Flawtitf Should not be. reta tn "hin Ad-S4 due.
to the: Plot FFs falling health ana the SiW.U. 15 not add ssl?
i's medical needs. the Ad- Seq Review Committee ether N
Completely ianore Plan tht Wredli'ea| issues anc dow't addlicess
‘tall aS in the cose of Pladbtifl 7-44-16 Ad-Sea Stabewment
and. 4-12- le, Or the AdSey Review Committee make Clams
fawluth they Know i not true as in the case of ther 2aboelt

~ Ad-Sea Revitwo states “Lnmate (JalKer ino letter vet en __ch Laok
Tonvncy, 26 ,d01%, Complains of qastrolatestnal pam , Constipation,

aingk hemorrhoids ‘ A Caio nosCony has bean sclrecletl eal toc dn@mahe
tdalkec. Mere than 4 yeni ounce o bolt has 0 assed auol the

[A

 

 

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-3 Filed 08/18/20 Page 13 of 18

 

Hye. Plaintitt still has wot ceceive & the Calonsscopy to see he.
bas POWs tht can tucw canceraus. Then the Adk!-Seq Covnm tee.
also place 15sues in Plawtif?'s Ack-Seq Rewew that ou't even
exist, For instance, the Plawty Ff bas existed on & bia ln tbe
“diet foc over two yews for Wis gastrointestinal problems; haweier,
Hae Plaintiff fas lost 20 pound? and requester a full porte
ppeased to tow fat because ‘he olontt need” lose wey and _
“ably want the igh f’bor, The medical staff refuse to accomodate,
thee Plantife stativa (f be don't ike the oiet get off of it, they
“pot airing the Plaleh€? o full potion, The Planht? would
aoldie35 duis issue for the last tie in Plavatit t's UL i8 andl 0-25-18
Ad-529 Statementi the il-G-18 Ad-Sey Review would respon
to it Making voiced. Concerns celatihg to i's health, and cbte:
Concerns re-latia to Wis health onal Lie should be addressed fo
Bcthty and meddlcal staff, Ut that response the Plot tt Was
not cemolained about Wis det te the Ad-Seq Committee gr the
foe (ity, the Plauatiel accepts the Aiet ancl hos left the matter alone,
— in BOl4, Plahttt’s (2-3-19 Ad-Se9 Review states | He also
of ken comoladns about b's Koshee dietY he esther cloesiat lke.
(for never Sabistied wil, bis meal tray. this Statement 1s a
Complete fabrication, because the Plaintiff made. ne Counp lesbos
about Wis diet in 2ol4 and has never been on Kosler in nis
(4e.. The CAO Cold Altesnatve Over) is tne Samethiha as the
Kosher Oot, the Plante sought this der over % years age
tr a lowsualt and bas been dened it on every level So net only
dik the FPlamtft not Comela th about the diet he was on hee
never Complain about the diet he never existed on, However
tae PloamtsS Aid acldress the. need tor a Colonoxopy clue te.
tals. gastrodntestwal problems Cabolommal pain, hemorchoials and
Constioahondin lis (-ae-|9 Ad-Seq Statement and SHill bos wot
receNved a Colonoscopy. (Ot No. Ni Exltbit 3 Y4-la-i@ and TA le
Ad-Se9 Statements Exhved to Meclical Records DKt. Me. Iie Exh Pe
2. Medical Rerords ; Attached Exhibit 12. (a-3- 19, Ak seg Review and
ji -i- 201% Ad-Seq Stokemrowt and WG-19 Ad Seq Reviews Plant {F's
Cgutrolled “A" Heh Filbec Dyet , Rabbi deny Kosher cet At ached
Fy la bit 4 fowosuar't denyira Kos ve Ofer)

[3

 

6

 

 

 

 

 

 

 

 

 

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-3 Filed 08/18/20 Page 14 of 18

 

» The Pl ladwt; £85 diserplinocy cecocch nak unusita| mmeidewct
| “Teak iS proof that Hae Plalatit’ has not enqageol | im ne
~ hy sical acts of Vialence with tara OC Cogrectioyal Stadt
hn the piv iA years ne has been " HU. ¢ Attached Exlulle et
(3 Dscrel acy Retocd andl Unusira | oe Kepor ts ).

 

43, the Plant, ££ receiver « jlsbeboulae report fora L2LR POV
on 4-87-00 in Geeentlaven Cosrcetbyal Facility prc 205

dirams ferred the Same day te Groot Merclous Corcectianra| Rigi

C Attached Exhiot 14 misbehavior Regort anak Loca to'r Syste”
Sheet ) |

 

pana

dd. The Platte pial Ad sep hearin? 124s cever reo and tht Plow ntefts
Age 7 Status was Couficmed on ~O-U-14 lout the date | i

int(FE'S Ad- Sta kevietws State Plahtht was placed i i

aL - im t-iv-aorys CAftached Exlrbtt IS Ad- Seq Hea tnd
OSpasition),

ae. the OSS pikes shlgeh the Plawtitt bas exeressead

gratitude te lam tor cecfam past occasions, CAttached,
NExhibt 12 Adwris3 ons #15),

do. The 05S acknowledae Flawwhtts Adwmus 5S ens we lw‘
q-g0-g014 wrespegses are true anol cenuior..He alse
admit the Pladhtt js not under a dephWation order, has not
been on a Sestraint order + AP Sede. The glexizlas on the

Cell door is removable. and CAM be. opened f Snlacked,
(Attached Exhibit [7 Admissions # 1a, 4, (3,26 ,2a7)

ay The Ad-Seq commitien has suggested the possibility ef
Oo ies restrictive envionment on Numerous GCOS o NS. Lec seg

ow fle adnt t's eo dl be nave , bit previched fs explanation
as to thre dluraNe vv ot fine period of Good. behovior he Was
ceg.uiredl to show, © Attache d Exhibtt yf Ads 5 Reviews)

 

 

 

 

 

 

 

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-3 Filed 08/18/20 Page 15 of 18

 

2G, The. Plarot tt received a mishebavier vepert for a LORQBO OV
{-27-90 iM CreenHaven Cor cecti{ons | Facil ty ond Was trans orcad. —
the Sameday to Creat Mendow Correctional Fachity iG Attached —_
Ex tbylbit JH WS oe havior Report Locator Sy ste sheet),

ae “See

Be ee
MM, The. Plaht F's neha Ad- $y hearing was reversed and Hie. Blase
Ad-Seq Status was couficmed om Git HY but the date dn al
Platot tts. Ad: Seg. heviews State Plant tf was Placed 1 In Ad os oa
(12014 ( Attache! Exlot 15 fic 529. Hearing WOSpes tein),

 

 

 

 

30, The 055 acknouslected tye. Plain tte has. expressed, avatitude. _
to faim tor certain past occasions C Attached Exh lox [o AduaSsions #15)

 

can The. OSS acknowledge Plaht#t's Aduissions Gnd las. G- -40- 17 tesporses_
ace tut and genuine, He._also aduit the Plainth£6 is not under

A deprivation order, has not. been Onna restraint oder at. upstate. oe
The: plexiglas on the cell door iS removable anol con be opened.

if unlocked ( Attaches Exh 417 Adunyss ons HL a, 4, 3,2, 27)

 

3. Planthts grievance # UST-S4@I4- 14 Filed on S144 pas based
on the llemabity of tis Ad-Se trextment, The response. sited iy part, wae
that Sloot cht de Segregation inmates lowed w SHU will be subract

to the same cules as those oho have coup letesl th: ey. doys af. Satisfactory

adjustment. Further, Val arate. 4 (n od nistyvoative seaveg ation shall hove
suc sta Tus reviewed Eevee sixty days, " The sixty day review 20S
certeratedk by C.OR-C. on (2-30-14. COKE Uo, 41 Exot 1)

 

 

33. In f lain ft 's | (8-37-17 AdSeg Statement the Flavin ff explains how
he did wot Know bow to litaacte. Wa the past, and exercised ade tr,
but wremret ASS oil ting corrections! stn £4 ond | litvaste La's pared 7
onl dsin'+ ue Sort to | vielence., (OK+, Ve. Exhlh 9 [aa4-1i stadeomoet) ~~

 

 

 

 

5 Ory ty lbetore me ov Has: ) pee:
\ aby of th ‘Y — Tyrone. (al Ker: FHA O54
A ae Upstare Correctiens { Fau'|) ty

 

 

 

lic, State of New York _ fp 0, bok A000) o} .
snk Coun | Malone. Ue» York (4953

\ Commission Expires 04/10/— ie

  

 
“

Case 9:17-cv-01008-GTS-CFH Document 79-3 Filed 08/18/20 Page 16 of 18

_ _UNITEO STATES OTSTRICT CouRT

 

__ VORTHERN OisTeicT OF NEW YORK | -
VOW 0.0,

 

TYRONE MALRER # 94 A5A5&

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pf lainty ‘££ (aSt Up, i7-Cv- 1008
TA GAINS TH _ |G TS/ CFE
— |
FOcEPA BELLU TER.: e+ al.
Defendants
es |
ATTACHEO EXHIRITS FoR AFFIOAVIT
TY va UPPORT OF LAIN TIFE 5
MoTIov Fok SummARY VUOGME NT

 

 

PROKEPLATUTIEE. TYQONE alee TT

 

 

 

 

 

 

 

 

“Turoine LJalKer T4ASISY

[Upstate Corcectona| Kate lity
#0. box, 2001

Malone , Uk (2959,

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-3 Filed 08/18/20 Page 17 of 18

CONTENTS OF EXHIBITS

 

 

 

 

 

 

L Ovectve (433... ... 2. pu 2
Ay Tivae Cut Form§ 2 ¥ v ia g “ z ¥. L A on
Completion and Grades “Forms. Foc ART... 3

 

 

4 Proof of CawsuttS avd Claws, Oep. § Brow, Me's, Roteant
Orders, Crew ances, pictuce. of. WeApo, pnenaitt teanslee History ne 4

 

S, Judge Me Avoy. Oecision and Order . os po

 

®. (a-4~ 15 avd 2-Ie-ia AL Seo hevbis, Cecurcdy Classi ti caho, Tike
And (Ce documents , Al Oefenclavt’s Liter coqgator 1ts #7. :

 

 

7.2 21 i Ad “Hq Revlon, Vis hing 94, (ispese| Farm Fox
Proper ty , Plant4 f"'s 3: « Ale ~ BON -AdS Seq Reviews oo 1

 

fa ae doi Adie Ree. oe, a 8

 

9 OSS: Adwarss ans And Responses “lect aif Searetary f Stoke Go

 

10, G7 !7- gold and 2-1@-d0l4 Ad-Se Renens. . 10

 

tL. 3-2-3019 Ad- “Seq Reviews. 1 ee

 

(a. tl-6-(%, Ld. 3- (9 A 3g Revitws , te i- L018 Adl-Sea Fjoaeat
Controlled, a Hage Fiber Dist, Kall. dheiny tog Koshec 0: et. oe a LD

 

(2, Osu Linney gael and, Unysurl Toul Report. . +. B
7 :

14. US belavise Report and Locator Sy skew a poe

 

As. 6 Ad beg Hear Disposthow yy ee ee [5

“1G. Aidantssions # AS. From 10.55. _ ehh pe ee |

 

 

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-3 Filed 08/18/20 Page 18 of 18

exe lai as Co wt,

 

7. OSS. Adumissveas + 1 Ay q, 3) dle, #1 4 - < Ap

|

ig. Ad-Seq Rees, . , a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
